Citation Nr: 0423681	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  95-35 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from August 1970 to August 
1973.  He also had service in the U.S. Army Reserves ending 
in October 1998.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case was remanded by the Board in 
June 1997, September 1999 and August 2003.  The case was most 
recently returned to the Board in July 2004.


FINDINGS OF FACT

1.  The veteran served in Vietnam from December 1970 to 
January 1972.

2.  The veteran's PTSD did not originate in service or from 
any incident experienced therein.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, a rating decision dated in May 1995 
denied entitlement to service connection for PTSD.  The 
record reflects that the veteran was provided with notice of 
the May 1995 rating decision, and was provided with a 
statement of the case in August 1995 which notified him of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  In January 1995 and April 2000 
correspondences, the RO advised the veteran that in order to 
substantiate his claim he needed to provide detailed 
descriptions of his claimed stressor incidents, as well as 
medical records documenting treatment for PTSD since his 
discharge from service.  In addition, he was specifically 
advised by VA, via an April 2003 correspondence, of what 
evidence VA would obtain on his behalf and of what evidence 
he was responsible for submitting, and the correspondence 
also advised him to submit any relevant evidence in his 
possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
The veteran's claim was thereafter re-adjudicated in a March 
2004 supplemental statement of the case.

While the notice provided to the veteran in April 2003 was 
not given prior to the first RO adjudication of the claim in 
May 1995, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice, when read in 
conjunction with the January 1995 and April 2000 VA letters, 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been afforded 
numerous opportunities to supplement the record, and as noted 
above his claim was re-adjudicated in a March 2004 
supplemental statement of the case.

The Board notes that on June 18, 1999, during the pendency of 
this appeal, 38 C.F.R. § 3.304(f) was amended, effective 
March 7, 1997, to provide:  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32,808 (1999).  In 
addition, on March 7, 2002, 38 C.F.R. § 3.304(f) was again 
amended with respect to the type of evidence that may be 
relevant in corroborating a veteran's statement regarding the 
occurrence of a stressor in claims for service connection for 
PTSD resulting from personal assault.  See 67 Fed. Reg. 
10,330 (2002).  

While the RO has not provided the veteran with notice of the 
June 18, 1999, revisions, the Board in the September 1999 
remand advised the veteran that the regulation had been 
amended, and the veteran's representative in September 1999 
and April 2004 not only noted the amendment to the 
regulation, but quoted the revised text and presented 
argument as to the veteran's entitlement to service 
connection under the revisions.  The Board notes in any event 
that the June 18, 1999, revisions did not make any 
substantive changes as to the element at issue in this case, 
namely whether the veteran's PTSD is based on a stressor 
incident.  

The record reflects that the veteran also was not provided 
with notice of the March 7, 2002 revisions to 38 C.F.R. 
§ 3.304(f).  However, the instant claim for service 
connection for PTSD is not based on any allegation of 
personal assault.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case, supplemental statements of the case and January 
1995 and April 2000 correspondences informed the veteran of 
the information and evidence needed to substantiate his 
claim, and that the statements of the veteran's 
representative make clear that the veteran is fully aware of 
what information and evidence that entails.  Moreover, and as 
noted above, the April 2003 correspondence notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
record contains the veteran's service medical records; his 
complete service personnel records, VA treatment records for 
December 1973 to November 1997; a May 1984 statement by his 
mother; a copy of a February 1996 decision by an 
administrative law judge with the Social Security 
Administration; and February 1999 and February 2004 
statements by the U.S. Armed Services Center for Unit Records 
Research (CURR) (formerly the U.S. Army & Joint Services 
Environmental Support Group).  

The Board notes that the veteran, in a November 1983 
statement, indicated that he was treated in November 1983 at 
the St. Louis, Missouri Vet Center.  An April 1993 VA 
treatment note indicates that the veteran would be referred 
to a Vet Center based on a diagnosis of probable PTSD.  The 
records on file contain no further reference to treatment of 
the veteran at a Vet Center, and the veteran has not 
suggested that he was treated at a Vet Center at any time 
since November 1983.  The veteran was advised by VA in 
January 1995 and April 2000 to identify any medical records 
which may be pertinent to his claim.  He was also 
specifically advised in April 2003 to either complete and 
return forms identifying relevant sources of treatment for 
his PTSD (and authorizing VA to obtain records from any 
source so identified), or to obtain and submit any such 
sources of treatment on his own.  Since November 1983, the 
only source of psychiatric treatment identified by the 
veteran has been certain VA medical centers, the records for 
which are on file.  Moreover, and more importantly, he has 
not, since 1983, authorized VA to obtain any records for him 
at any facility other than certain VA medical centers.  In 
light of the above, the Board concludes that VA's duty to 
assist the veteran in obtaining any Vet Center records in 
connection with the instant appeal has been fulfilled.

The Board notes that a February 1996 decision by an 
administrative law judge (ALJ) employed by the Social 
Security Administration (SSA) concluded that the veteran was 
entitled to disability benefits from SSA on account of 
disabilities including PTSD.  The recitation of facts in the 
decision indicate that a March 1995 statement by a VA 
psychiatrist and an October 1995 entry by a VA physician 
supported a diagnosis of PTSD.  The record reflects that the 
RO attempted to obtain medical records for the veteran from 
the SSA in July 1997, July 1998 and September 1999, to no 
avail.  In October 1999 the SSA indicated that the veteran 
was not receiving disability benefits from that agency, but 
suggested that medical records for him could still be found 
in a separate file.  In May 2003, the SSA responded to an 
additional request by VA and indicated that after an 
exhaustive and comprehensive search, no folder for the 
veteran could be located.  The Board consequently concludes 
that pertinent SSA records for the veteran do not exist, and 
that further efforts to obtain any records for the veteran 
from the SSA would be futile.  The Board notes in passing 
that it appears that the October 1995 VA medical record 
mentioned by the ALJ is already on file, and that while the 
March 1995 statement by a VA psychiatrist is not on file, 
from the ALJ's description it appears the statement was 
prepared in connection with the veteran's SSA claim.  VA 
medical records on file do contain entries by the referenced 
psychiatrist.

The record reflects that in the August 2003 remand, the Board 
requested that the RO contact (in addition to the CURR), the 
Army, the National Personnel Records Center (NPRC) and the 
National Archives to obtain any evidence that could verify 
the veteran's claimed stressors, particularly with respect to 
his contention that he sustained his service-connected right 
wrist injury while running from an enemy attack, and his 
contention that he was involved in medical evacuation 
situations.  The record reflects that the CURR thereafter 
provided a responsive statement, indicating that the response 
was made in coordination with the National Archives and 
Records Administration (NARA).  There is no indication that 
the RO attempted to contact the Army or the NPRC.  As will be 
discussed in further detail below, however, the CURR has been 
unable to confirm that the veteran participated in medical 
evacuation assignments, and in February 2004 noted that there 
was a specific medical battalion already attached to the 
higher headquarters of the veteran's unit in service.  The 
CURR moreover provided information sufficient, in the Board's 
view, to confirm that the veteran did experience at least one 
rocket attack in service as claimed.  As will be discussed in 
further detail below, the veteran's claim for service 
connection for PTSD fails not because of the lack of a 
verified stressor, but because there is no competent medical 
evidence linking his diagnosed PTSD to any stressor.  
Consequently, there is no prejudice to the veteran in 
proceeding to adjudicate his claim without first seeking 
input from the Army or from the NPRC concerning whether any 
claimed stressor is verified or verifiable.

The Board notes in passing that in a December 1994 statement, 
the veteran mentioned being involved in a helicopter crash in 
Cambodia.  Notably, he has not alleged that his PTSD was 
based in any part on that incident, has not reported that 
incident since December 1994, and has not indicated that any 
of his symptoms involve that incident.  In any event, the 
Board points out that the veteran has not provided any 
further detail concerning the incident, despite a January 
1995 request by the RO to provide further information.  The 
veteran's entire December 1994 statement was provided to the 
CURR, and the CURR responded in February 1999 by indicating 
that the veteran needed to provide more specific information 
about any specific combat incident; the veteran was advised 
in a March 1999 supplemental statement of the case to provide 
more detailed information about any stressor incident.  The 
Board consequently concludes that VA's duty to assist the 
veteran in verifying any claimed stressor has been fulfilled.  
See generally, Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

The Board lastly notes that the veteran has not been afforded 
a VA examination addressing whether his PTSD is related to 
any verified stressor.  The record reflects that following 
the February 2004 response by the CURR, the veteran was 
scheduled for such an examination in February 2004.  The 
veteran was notified of the time, date and location of the 
examination, but he failed without explanation to report.  
Although his representative in August 2004 requested that the 
veteran be afforded another opportunity to appear for an 
examination, the representative neither provided an 
explanation for the veteran's failure to report, nor 
suggested that the veteran is now willing to report for a VA 
examination.  The Board notes that the duty to assist is not 
a one-way street, and an appellant must do more than 
passively wait for assistance when he has information 
essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1990).  The Board consequently concludes that VA's duty to 
assist the veteran in the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

Service medical records for the veteran's period of active 
service are silent for any complaints, finding or diagnosis 
of PTSD.  The records show that he fractured his right wrist 
in April 1971, although the circumstances surrounding the 
injury are not described; the unit to which he was attached 
at the time was identified as the 56th Transportation.  The 
records show he was psychiatrically evaluated while 
hospitalized for gastroenteritis from October 1972 to 
November 1972 because of a past history of heroin use. 

Service medical records for the veteran's period of service 
in the U.S. Army Reserves show that no psychiatric problems 
were reported or elicited on enlistment examinations in July 
1977, November 1984 or June 1986, or at an October 1990 
periodic examination.  An August 1993 clinical note indicates 
that he reported trouble with sleeping and with flashbacks.  
He was noted to have the smell of alcohol on his breath, to 
be a Vietnam Veteran, and to have a history of depression, 
although the examiner could find no evidence of depression in 
the service records.  The veteran was diagnosed with 
depression and insomnia.  At an October 1994 periodic 
evaluation, the veteran reported that he was being treated 
for depression, and indicated that he had post-traumatic 
stress with symptoms including Vietnam flashbacks.

The veteran's service personnel records show that he served 
in Vietnam from December 1970 to January 1972.  His military 
occupational specialty during that time was listed as stock 
control and accounting specialist (with a civilian equivalent 
of stock clerk).  His awards and decorations include the 
National Defense Service Medal and the Vietnam Service Medal.  
The records show that he was reduced in rank in November 1972 
by reason of misconduct (the circumstances were not 
described).  In 1993 his military occupational specialty was 
changed to medical supply, and in 1995 to medical specialist, 
although the records show that his duties continued to 
involve the maintenance and supply of equipment. 

In November 1983 the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, seeking 
service connection for a mental disorder characterized by 
delayed stress.  In a statement received in May 1984, the 
veteran essentially indicated that he had experienced mental 
problems since serving in Vietnam.

In a May 1984 statement, the veteran's mother indicated that 
his emotional behavior changed once he returned home from 
service, in that he became, among other things, nervous and 
short-tempered.

On file are VA treatment records which show that the veteran 
presented in March 1993 describing a two-year history of 
depression and other symptoms such as recurring dreams.  He 
indicated that he at one point had experienced similar 
symptoms following his return from Vietnam, but explained 
that those symptoms stopped after a year.  He reported 
experiencing difficulty with retaining jobs since service, 
and indicated that he believed he had changed because of his 
experiences in Vietnam.  The veteran described his duties in 
Vietnam as combat supply, and indicated that he was partially 
responsible for transferring wounded soldiers.  The treating 
provider concluded that the veteran had probable alcohol 
dependence and signs of depressive illness, and that he may 
have some symptoms of PTSD.  Later in March 1993 the 
clinician diagnosed probable depression, suspicion of alcohol 
dependence, and rule out PTSD.  In April 1993 the clinician 
diagnosed, without explanation, probable PTSD.  

A January 1994 entry in the VA records described the veteran 
as a combat veteran, but only diagnosed rule out PTSD.  A 
November 1994 mental health clinic entry records the 
veteran's diagnoses as dysthymia and substance abuse.  The 
records show that he was transferred to a VA facility for 
hospitalization in December 1994 with transfer diagnoses of 
substance dependence, depression versus adjustment disorder, 
and rule out PTSD; the hospital report shows that he was 
eventually ordered for transfer to a PTSD treatment program.  
The records show that the veteran was thereafter hospitalized 
from February to March 1995 after killing his dog and 
contemplating suicide; he was diagnosed with, inter alia, 
PTSD.  A January 1996 entry notes that he was having 
flashbacks and intrusive memories of Vietnam, although the 
entry was not more specific as to the content.

In a December 1994 statement the veteran indicated that he 
served with the 56th Transportation Aviation Unit in Vietnam, 
and that he first worked as a computer operator, then as a 
combat supply man, and lastly was assigned to assist in 
medical evacuation operations retrieving troops and bodies 
from combat areas.  He indicated that he broke his right 
wrist in service after falling while running to a bunker 
under enemy fire.  He also indicated that he was involved in 
medical evacuation operations for four months, and asserted 
that the helicopter in which he was riding at one time was 
shot down in Cambodia, requiring him to spend the night in 
the jungle.  In subsequent statements he indicates that he 
did not know the names of any of the wounded or dead soldiers 
he transported.

A February 1995 statement by a VA physician indicates that 
the veteran had PTSD, an adjustment disorder, and major 
depression.

On file is a February 1996 decision by an administrative law 
judge employed by the Social Security Administration, 
indicating that the veteran was entitled to SSA disability 
benefits.  The ALJ noted that the veteran had a history of 
PTSD, as well as of substance dependence and depression.  He 
also noted that a VA psychiatrist in a March 1995 letter 
diagnosed the veteran with PTSD, and that VA hospital records 
for October 1995 contained a diagnosis of PTSD.  The ALJ 
reported that a June 1995 consultative examination revealed 
the presence of alcohol dependence with explosive personality 
disorder, and that a psychological report diagnosed 
polysubstance abuse and personality disorder.  The ALJ noted 
that the veteran testified before him as to flashbacks of his 
Vietnam experiences, although the ALJ did not further 
describe those experiences.  The ALJ concluded that the 
veteran had, inter alia, PTSD.

In a February 1999 statement, the U.S. Armed Services Center 
for Unit Records Research indicated that the veteran was not 
listed in any available U.S. Army casualty files.  The CURR 
further indicated that it was unable to document that the 
veteran participated in medical evacuation operations, and 
explained that his personnel records showed that he was a 
stock control account specialist assigned to a transportation 
unit while in Vietnam.  Accompanying the February 1999 
statement was an extract of the available unit history for 
the 56th Transportation Company, as well as a unit history 
for the 765th Transportation Battalion (the higher 
headquarters for the veteran's company).  The unit history 
for the veteran's unit predated his entry into service.  The 
unit history for the 765th Transportation Battalion covered 
the period from January 1971 to December 1971, and indicated 
that there was little enemy activity during the year at the 
location of the battalion; the history did not provide any 
more specific information concerning any enemy activity.

In February 2004, the CURR informed VA that, through 
coordination with the National Archives and Records 
Administration, the veteran's claimed stressor events had 
again been researched.  The CURR explained that NARA does not 
maintain unit records submitted by the 56th Transportation 
Company for the period from December 1970 to April 1972.  A 
search was therefore conducted instead of Operational 
Reports- Lessons Learned (ORLL) submitted by the 34th General 
Support Group, the higher headquarters of the 56th 
Transportation Company for the periods ending in April 1971 
and October 1971.  Those records document that in February 
1971, the 56th Transportation Company (located at Long Thanh 
North) was placed under operational control of the 520th 
Transportation Battalion located at Phu Loi.  The records 
also show that elements of the 34th General Support Group 
were subjected to relatively light enemy activity during the 
reporting period, although specific incidents were not 
described.  The CURR indicated that the mission of the 34th 
General Support Group (according to the ORLL) included the 
provision of aircraft maintenance and supply support within 
Southeast Asia; the CURR was unable to verify if the mission 
requirements included medical evacuations.  The CURR 
indicated that historical supplements submitted by the 520th 
Transportation Battalion document attacks against Phu Loi, 
including two rocket attacks in April 1971 which resulted in 
no injuries or damage to personnel or equipment.  The CURR 
noted that an ORLL submitted by the 520th Transportation 
Battalion for the period ending in March 1972 documents that 
a subordinate unit of the 520th Transportation Battalion 
included the 432nd Medical Detachment.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Entitlement to service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

On June 18, 1999, during the pendency of this appeal, 
§ 3.304(f) was amended, effective March 7, 1997, to provide:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32,807-32,808 (1999).

On March 7, 2002, 38 C.F.R. § 3.304(f) was again amended with 
respect to the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault.  See 67 Fed. Reg. 10,330 
(2002).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory", i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service." Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).

The record reflects that the veteran has been diagnosed with 
PTSD by several physicians.  The Board consequently finds 
that the first element in establishing entitlement to service 
connection for PTSD, namely a diagnosis of that disorder, is 
met.

Turning to whether there is credible supporting evidence that 
a claimed in-service stressor occurred, the Board first finds 
that the veteran did not engage in combat in service.  The 
evidence on file does not show that he received any awards or 
decorations associated with combat exposure, and his service 
personnel records show that he served as a stock control and 
accounting specialist during his time in Vietnam.  Although 
he contends that he was in a helicopter which was shot down 
in Cambodia, presumably while on a medical evacuation 
operation, the CURR found no evidence that he participated in 
any medical evacuation operations, and noted that there was 
an actual Medical Detachment unit assigned to the veteran's 
higher headquarters.  Moreover, while the base at which his 
company was presumably stationed sustained two rocket attacks 
in April 1971, no casualties were reported and the veteran 
admittedly did not return fire or otherwise engage the enemy; 
rather, he contends that he ran for shelter while the rocket 
attacks were occurring somewhere around the base.  See 
VAOPGCPREC 12-99 (concluding that "engaged in combat with 
the enemy" requires that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality).  The Board therefore concludes that 
satisfactory evidence that the veteran engaged in combat has 
not been presented.

Having found that the veteran did not engage in combat with 
the enemy, the veteran's lay statements alone are 
insufficient to establish the occurrence of an alleged 
stressor.  The Board points out, however, that the Court has 
held that corroboration of every detail of a claimed 
stressor, including the veteran's personal participation, is 
not required, but rather a veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  In the instant case, the CURR confirmed 
that the base at which the veteran's company was presumably 
stationed experienced two rocket attacks in April 1971.  The 
Board additionally notes that the veteran in fact fractured 
his right wrist around that time, consistent with his 
contention that he fell while running for shelter.  While the 
records do not document the veteran's actual presence at the 
attack, under Pentecost and Suozzi, the Board will accept the 
CURR's description of two rocket attacks in April 1971 as 
satisfactory corroboration of the veteran's claimed stressor 
of witnessing rocket attacks in April 1971.  Accordingly, the 
veteran has satisfied the next element in establishing 
service connection for PTSD, namely credible supporting 
evidence that the claimed in-service stressor occurred.

With respect to the final element for establishing service 
connection for PTSD, namely a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor, the Board notes that there is no 
competent evidence on file establishing such a link.  In this 
regard the Board points out that none of the physicians who 
diagnosed the veteran with PTSD identified any stressor event 
on which the diagnosis was based, other than to make vague 
references to the veteran's "experiences" in Vietnam.  In 
March 1993 the veteran described his duties in Vietnam as 
involving combat supply and transferring wounded soldiers, 
but the clinician only indicated that the veteran may have 
some symptoms of PTSD (and moreover did not record any 
statements by the veteran concerning rocket attacks).  
Although the veteran was later diagnosed in April 1993 with 
probable PTSD, the specific stressor events on which the 
diagnosis was based were not described.

In January 1994 he was described as a combat veteran, but was 
diagnosed with rule out PTSD only.  When hospitalized 
beginning in February 1995 he was diagnosed with PTSD, but 
the stressor incidents forming the basis for the diagnosis 
were not described.  The Board notes that while a January 
1996 treatment report noted that the veteran was experiencing 
flashbacks and intrusive memories of Vietnam, the clinician 
did not describe the content of the flashbacks and intrusive 
memories, and there is otherwise no indication in that entry, 
or in any other clinical entry, as to what stressful events 
the veteran reported to his treating physicians.

The Board notes that the veteran was scheduled for a VA 
examination in February 2004 to determine whether he had PTSD 
that was based on a verified or verifiable stressor.  
Unfortunately he failed, without explanation, to report for 
that examination.

In sum, there is no medical evidence linking any currently 
diagnosed PTSD to any claimed stressor incident.  Each 
diagnosis of PTSD in the record is unaccompanied by any 
description as to the incident or incidents on which the 
diagnosis is based, and the Board finds the references to the 
veteran's "experiences" in Vietnam to be too vague to 
constitute an adequate description of a stressor incident on 
which to conclude that PTSD is due to service.  The veteran 
was afforded the opportunity to attend a VA examination to 
clarify whether his PTSD was due to a specific stressor 
incident, but he failed to report.

As noted previously, service connection for PTSD requires, 
inter alia, the showing of a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  In this case there is no such medical 
evidence of a link.  The veteran's claim for service 
connection for PTSD is therefore denied.  Since the 
preponderance of the evidence is against the claim, 
application of the evidentiary equipoise rule, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant, is not required in this case.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for PTSD is denied.





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



